           Case 3:19-cv-06241-BHS-JRC Document 11 Filed 04/29/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      TERRELL E. JONES,
                                                             CASE NO. 3:19-cv-06241-BHS-JRC
11                             Plaintiff,
                                                             ORDER TO SHOW CAUSE
12              v.

13      A. MASTRANDEA,

14                             Defendant.

15

16
            This matter is before the Court on plaintiff’s motion to “stay.” See Dkt. 10, at 1.
17
            Plaintiff brought this matter under 42 U.S.C. § 1983 in December 2019 against Pierce
18
     County Jail and “A Mastandrea.” See Dkt. 1. The Court granted plaintiff leave to proceed in
19
     forma pauperis and screened his complaint under 28 U.S.C. § 1915A. See Dkt. 6. The Court
20
     found that plaintiff had stated a claim against defendant Mastandrea in his individual capacity for
21
     damages but had otherwise stated no cognizable claims, including no claims against Pierce
22
     County Jail upon which relief could be granted. Dkt. 6, at 4–7. Therefore, the Court offered
23
     plaintiff the opportunity to amend his complaint if he wished, to correct the deficiencies. See
24


     ORDER TO SHOW CAUSE - 1
            Case 3:19-cv-06241-BHS-JRC Document 11 Filed 04/29/20 Page 2 of 3



 1   Dkt. 6, at 7. The Court informed plaintiff that if he failed to take action, the matter would

 2   proceed solely on his claims against defendant Mastandrea in his individual capacity. Dkt. 6, at

 3   7.

 4          Plaintiff filed an amended complaint that included only claims against defendant

 5   Mastandrea. Dkt. 7. Then, plaintiff sought leave to amend his complaint to include the “City of

 6   Pierce” as a defendant. Dkt. 8. The Court granted his request since plaintiff was entitled to

 7   amend as a matter of right and directed plaintiff to file a second amended complaint on the form

 8   provided by the Court. Dkt. 9. Instead of providing a second amended complaint, however,

 9   plaintiff returned the § 1983 form, blank, and requested to “stay” the “original amended

10   information in suit against [] Mastandrea in his individual capacity.” Dkt. 10, at 1.

11          It is unclear to the Court what relief plaintiff seeks. If plaintiff requests a stay of the

12   litigation (meaning the litigation would be put “on hold”), the Court is unlikely to grant his

13   request since he has provided no basis for a stay and no end point. Indefinite stays are

14   disfavored. See Dependable Highway Exp., Inc. v. Navigators Ins. Co., 498 F.3d 1059, 1066

15   (9th Cir. 2007).

16          If plaintiff is seeking to proceed on his amended complaint (Dkt. 7) with claims solely

17   against defendant Mastandrea, however, he may do so.

18                                    DIRECTIONS TO PLAINTIFF

19          Plaintiff must take action in response to this order on or before May 29, 2020, or this

20   matter may be dismissed for failure to prosecute. Plaintiff must either (1) explain if he seeks a

21   stay/extension and the basis for his request, or (2) request to proceed on his amended complaint

22   with claims solely against defendant Mastrandea (Dkt. 7), or (3) file a new complaint with claims

23

24


     ORDER TO SHOW CAUSE - 2
           Case 3:19-cv-06241-BHS-JRC Document 11 Filed 04/29/20 Page 3 of 3



 1   against the “City of Pierce,” in which case he must comply with the instructions provided in the

 2   previous order granting him leave to amend (Dkt. 9).

 3          Dated this 29th day of April, 2020.

 4

 5

 6                                                       A
                                                         J. Richard Creatura
 7
                                                         United States Magistrate Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER TO SHOW CAUSE - 3
